Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, the penultimate line, “alternatively” should be “alternately.” Claim 10 makes the same error.
Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, 8 and 9 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by, or, in the alternative, under 35 U.S.C. 103 as being unpatentable over, US PGPub. 2019/0167034 to Walsh.
	Referring to Figures 1-4, Walsh discloses, as recited in claim 1, a “bottle sleeve warmer” comprising a rectangular sleeve body 100, “an attachment mechanism... to secure the sleeve body around a bottle” (see ¶ 22), “a heating element [222a] coupled to the sleeve body... inside” (¶ 28), “a control housing coupled to the sleeve body... front side” 418  (¶¶ 40-41), “a power source [436] coupled to the control housing... in... 
This last limitation, regarding user controls to set a temperature and maintain it by a heater duty cycle (alternating between ‘on’ and ‘off’), is the manner in which heater control functions when based on temperature sensor readings, as disclosed by Walsh at ¶¶ 41 & 42. Moreover, the desirability of controls on the sleeve warmer to “enhance functionality” is discussed at ¶ 40, and an evidently on/off power switch combined with means for user selection of set point temperatures (¶ 49), is “a plurality of controls,” as recited in claim 1. 
Alternatively, it would have been obvious to include “a plurality of controls” on the control housing, such as an on/off power switch and means for user selection of set point temperatures, since their ubiquity in the art of domestic heating appliances answers to the imperatives of user safety and convenience.
As recited in claim 3, Walsh discloses a “battery display... to show the remaining power level” (¶ 52).
	As recited in claim 8, Walsh discloses “a Wi-Fi chip... to make the... controls operable with a web connected app” (¶ 50).
	As recited in claim 9, Walsh discloses “a hook-and-loop” type “attachment mechanism” (Fig. 5B, ¶ 56)
Claim Rejections - 35 USC § 103
s 2, 4-7 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Walsh.
	Although Walsh does not specifically require a pair of buttons to respectively increase and decrease the temperature setting (claim 2), the battery display comprising “a plurality of illuminat[ed] bars” (claim 4), a “rectangular prismatic” control housing (claim 5), “a... heating coil” (claim 6), or “a plurality of batteries” (claim 7), these features do not patentably distinguish the claims from the prior art. Independent claim 10 also recites each of these.
	Noting that Walsh does disclose a “power button” as recited in claim 2 (¶ 35), a pair of buttons to respectively increase and decrease the temperature setting would have been obvious since they are conventional temperature setting means which could not be said to offer any unexpected advantage. A “plurality of illuminating bars” to display the “remaining [battery] power level” is likewise a conventional battery charge display means and therefore obvious. A “rectangular prismatic” control housing, i.e., in the form of a rectangular solid, albeit a ‘panel’ ordinarily flattened to avoid an obtrusive presence, would have been obvious since it too is conventional. The “flexible heating component” taught by Walsh (¶ 30) also suggests a “heating coil” since cloth heating pads have long relied on just such a “coil,” obvious by virtue of its flexibility, i.e., a resistive heating wire/cable extending in a serpentine path. And the batteries taught by Walsh routinely implicates “a plurality,” which is rendered obvious strictly in accord with the required power level and/or desired time between recharging.
Conclusion
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joseph M. Pelham whose telephone number is (571)272-4786.  The examiner can normally be reached on M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached at (571) 270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Joseph M. Pelham/Primary Examiner, Art Unit 3761                                                                                                                                                                                                        7/26/21